Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Claims 1, 3-7, 9-17 and 19-20 are currently pending.  Claims 1, 7 and 17 have been amended.  Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 1, 3-7, 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art of record Bell et al. (US 2013/0322490) (hereinafter Bell), Miyabe (US 491830) (hereinafter Miyabe) and Kawauchi et al. (US 2007/0280329) (hereinafter Kawauchi)                             alone or in combination, fail to teach the invention as claimed. The Specific limitations of a method of monitoring smoke, fire, and temperature conditions comprising: transmitting light from a light source and through a first fiber optic cable of a fiber harness, the fiber optic cable terminating at a node disposed to monitor a smoke or fire condition at one or more predetermined areas, the first fiber cable branching off from the fiber harness at a fiber branch portion of the first fiber cable, the fiber branch portion terminating at the node; transmitting light from the light source and along a second fiber optic cable of the fiber harness, the second fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas; receiving scattered light from the first fiber optic cable and the second fiber optic cable at a control system via a light sensitive device of independent claim 1 when combined with the limitations of and analyzing the scattered light to determine at least one of the presence and magnitude of smoke, fire and/or a temperature condition along the fiber harness or at the node; wherein the 
Hence the prior art of record fails to teach the invention as set forth in claims 1 and 3-6. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 7, the best prior art of record Bell et al. (US 2013/0322490) (hereinafter Bell), Miyabe (US 491830) (hereinafter Miyabe) and Kawauchi et al. (US 2007/0280329) (hereinafter Kawauchi)                             alone or in combination, fail to teach the invention as claimed. The Specific limitations of a system for monitoring smoke, fire and/or temperature conditions within an aircraft structure comprising: a fiber harness comprising a first fiber optic cable terminating at a node disposed to monitor a smoke or fire condition at one or more predetermined areas and a second fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas, the first fiber cable branching off from the fiber harness at a fiber branch portion of the first fiber cable, the fiber branch portion terminating at the node; and a control system operably connected to the fiber harness, the control system comprising: one or more light sensitive devices configured to receive light from the first fiber optic cable and the second fiber optic cable of independent claim 7 when combined with the limitations of a control unit configured to: analyze light received at the one or more light sensitive devices from the first fiber optic cable to determine one or more fire or smoke conditions at one or more predetermined areas; and analyze light received at the one or more light sensitive devices from the second fiber optic cable to determine the temperature conditions at one or more predetermined areas; wherein the temperature condition at the one or more predetermined areas is determined by analyzing the scattered light that has been internally scattered in the second fiber optic cable at one or more fiber portions of the second fiber optic cable disposed at the one or more predetermined areas and received at the light sensitive device also in claim 7, distinguish the present invention from the prior art.

Regarding claim 17, the best prior art of record Bell et al. (US 2013/0322490) (hereinafter Bell), Miyabe (US 491830) (hereinafter Miyabe) and Kawauchi et al. (US 2007/0280329) (hereinafter Kawauchi)                             alone or in combination, fail to teach the invention as claimed. The Specific limitations of a method of monitoring a temperature condition comprising: transmitting light along a fiber optic cable, the fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas, the fiber optic cable including a plurality of branches, each branch of the plurality of branches terminating at a node, the light transmitted along the fiber optic cable and through the node of independent claim 7 when combined with the limitations of receiving scattered light from the fiber optic cable; communicating the scattered light to a light sensitive device; and determining, via the control system, whether the scattered light indicates a presence of an undesirable temperature condition along the fiber harness and/or at the node; wherein the temperature condition at one or more fiber portions of the fiber optic cable is determined by analyzing the scattered light that has been internally scattered in the fiber optic cable at the one or more fiber portions and received at the light sensitive device also in claim 17, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 17 and 19-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stauffer et al. (US 8075181) directed to a thermal monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855